Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-8,14-15 in the reply filed on 7/19/22 is acknowledged.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-6,14 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Jia (US 20190187442). 

    PNG
    media_image1.png
    496
    652
    media_image1.png
    Greyscale

Regarding claim 1, Jia teaches (Fig. 1, [113-]) An optical lens assembly comprising 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens arranged from an object side to an image side,
wherein the first lens has a negative refractive power,
wherein an object side surface or an image side surface (S14) of the seventh lens comprises an aspherical shape that is convex toward the object side in a region near an optical axis and is concave toward the object side in a peripheral region, and
wherein the following inequalities are satisfied,
<Inequalities> 
120°≤Fov≤200° (200) 
2.5≤TL/ImgH≤5 (9.8/2.26)
where Fov denotes a field of view of the optical lens assembly, TL denotes a distance from an object side surface of the first lens to an image plane on which an image is formed by the optical lens assembly, and ImgH denotes an image height.

Regarding claim 2, Jia further teaches The optical lens assembly of claim 1, wherein five or more of the first to seventh lenses are configured as plastic aspherical lenses ([33,118]).

Regarding claim 4, Jia further teaches The optical lens assembly of claim 1, wherein the following inequality is satisfied, 
<Inequality> 1.4≤N 1≤1.8 (1.75) 
where N1 denotes a refractive index of the first lens.

Regarding claim 5, Jia further teaches The optical lens assembly of claim 1, wherein the first lens has a convex object side surface and a concave image side surface (Fig. 9).

Regarding claim 6, Jia further teaches The optical lens assembly of claim 1, wherein the second lens has a convex object side surface and a concave image side surface (Fig. 9).

Regarding claim 14, mutatis mutandis, Jia teaches all the limitations as stated in claim 1 rejection above.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1,3,7-8,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 20190187442). 

    PNG
    media_image2.png
    404
    654
    media_image2.png
    Greyscale

Regarding claim 1, Jia teaches (e.g., Fig. 37, [157-]) An optical lens assembly comprising 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens arranged from an object side to an image side,
wherein the first lens has a negative refractive power,
wherein an object side surface or an image side surface (S13 or S14) of the seventh lens comprises an aspherical shape that is convex toward the object side in a region near an optical axis and is concave toward the object side in a peripheral region, and
wherein the following inequalities are satisfied,
<Inequalities> 
2.5≤TL/ImgH≤5 (10/2.53)
where Fov denotes a field of view of the optical lens assembly, TL denotes a distance from an object side surface of the first lens to an image plane on which an image is formed by the optical lens assembly, and ImgH denotes an image height.

	Jia does not explicitly teach 120°≤Fov≤200°.
Absent any showing of criticality and/or unpredictability, having 120°≤Fov≤200° would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention (Jia provides a few examples with Fov being 200 or slightly larger than 200, and it is expected this example will have similar Fov , and in case it is slightly larger than 200, it is considered as a common practice to install a diaphragm in front of L1 to adjust field of view, and/or use an adjustable stop, and/or crop a picture having smaller field of view so as to satisfy the FOV conditions) for the purposes of having desired field of view.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jia by having 120°≤Fov≤200° for the purposes of desired field of view.
 
Regarding claim 3, Jia further teaches The optical lens assembly of claim 1, wherein the following inequality is satisfied, 
<Inequality> 
1≤f 7 /f≤10 (6.34/1.59)
where f7 denotes a focal length of the seventh lens, and f denotes a total focal length of the optical lens assembly.

Regarding claim 7, Jia further teaches The optical lens assembly of claim 1, wherein the second lens has a negative refractive power, the third lens has a positive refractive power, the fourth lens has a positive refractive power, the fifth lens has a positive refractive power, the sixth lens has a negative refractive power, and the seventh lens has a positive refractive power (--+++-+).

Regarding claim 8, Jia further teaches The optical lens assembly of claim 1, wherein the following inequality is satisfied, 
<Inequality> 
25≤V 5 −V 6≤40 (56.1-23.5)
where V5 denotes an Abbe number of the fifth lens, and V6 denotes an Abbe number of the sixth lens.

Regarding claim 15, Jia teaches all the limitations as stated in claim 14, but does not explicitly teach the at least one optical lens assembly comprises a first optical lens assembly and a second optical lens assembly, and the first optical lens assembly and the second optical lens assembly are arranged in a line or in parallel.
Absent any showing of criticality and/or unpredictability, having the at least one optical lens assembly comprises a first optical lens assembly and a second optical lens assembly, and the first optical lens assembly and the second optical lens assembly are arranged in a line or in parallel would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a 3D imaging system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jia by having the at least one optical lens assembly comprises a first optical lens assembly and a second optical lens assembly, and the first optical lens assembly and the second optical lens assembly are arranged in a line or in parallel for the purposes of having a 3D imaging system.
 
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234